 




FHLMC LOAN NUMBERS – SEE EXHIBIT A




MASTER CROSS-COLLATERALIZATION AGREEMENT




(Revision Date 4/27/2009)


THIS MASTER CROSS-COLLATERALIZATION AGREEMENT (this “Agreement”) is made as of
the 16th day of December, 2009 by HOLLIDAY FENOGLIO FOWLER, L.P., a limited
partnership organized and existing under the laws of Texas (“Lender”), and those
parties identified on Exhibit A attached hereto (each referred to individually
as a “Grantor” and all referred to collectively as the “Grantors”).


RECITALS


A.
Lender has agreed to make, or has made to each of the Grantors identified on
Exhibit A attached hereto (each sometimes also referred to individually as a
“Borrower” and all sometimes referred to collectively as the “Borrowers”) a loan
(each a “Loan” and collectively, the “Loans”) in the original principal amounts
set forth on Exhibit A attached hereto.



B.
Each Loan  is secured by a Multifamily Mortgage or Deed of Trust, Assignment of
Rents and Security Agreement (each a “Mortgage” and collectively, the
“Mortgages”).   Each Mortgage encumbers the applicable real property identified
in Exhibit B attached hereto and other property included within the definition
of “Mortgaged Property” in such Mortgage.



C.
Each Grantor is an Affiliate of the other Grantors and will receive a direct and
material benefit from the Loans to the Borrowers.   The Lender is willing to
make a Loan to each Borrower only if each Grantor agrees to pay all of the
Indebtedness of the other Borrowers with respect to the other Borrowers’ Loans
as set forth in this Agreement.



D.
Each Grantor is executing this Agreement to evidence its agreement (a) to pay as
and when due all of the Indebtedness of the Borrowers under the Borrowers’ Loan
Documents and (b) to bear joint and several liability for the Indebtedness of
all Borrowers as set forth in this Agreement.



E.
Each Grantor executing a Mortgage further agrees that its obligations under this
Agreement shall be secured by such Mortgage under the terms hereof.



THEREFORE, the parties hereto agree as follows:


1.
  Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated:



“Event of Default” shall have the meaning set forth in Section 4.

 
Page 1

 

“Foreclosure” means, with respect to any Mortgage, a judicial or non-judicial
foreclosure of or trustee’s sale under the Mortgage, a deed in lieu of such
foreclosure or sale, a sale of the Mortgaged Property pursuant to lawful order
of a court of competent jurisdiction in a bankruptcy case filed under Title 11
of the United States Code, or any other similar disposition of any of the
Mortgaged Property encumbered by the Mortgage.


“Fraudulent Transfer Laws” means Section 548 of Title 11 of the United States
Code or any applicable provisions of comparable state law, including any
provisions of the Uniform Fraudulent Conveyance Act or Uniform Fraudulent
Transfer Act, as adopted under state law.


“Indebtedness” means, with respect to each Grantor, the “Indebtedness” as
defined in the Grantor’s Mortgage without regard to additional obligations of
that Grantor that are created by this Agreement.


“Loans” means the loans identified in Exhibit A.


"Mortgage" means that as set forth in the Recitals to this Agreement.
 
"Note" with respect to each Borrower means the Multifamily Note evidencing that
Borrower's obligation to repay its Loan.
 
"Property" means, with respect to each Grantor, the "Mortgaged Property" as
defined in the Mortgage executed by such Grantor.
 
"Release Date" means the date that the applicable Property will be released
pursuant to Section 14 hereof.
 
"Released Property" means a Borrower’s Property encumbered by a Mortgage that is
subject to being released from this Agreement pursuant to Section 14 hereof.
 
"Total Indebtedness" means, with respect to each Grantor, that Grantor's
obligation both (a) to pay its Indebtedness and (b) to pay all other amounts
payable under this Agreement and under the other Borrowers' Loan Documents,
whether such obligations arise directly or under a guaranty of such obligations.
 
"Total Property” means the aggregate of all the Properties, now or hereafter
made subject to this Agreement.
 
Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in the Mortgages.


2.
Joint and Several Liability; Integration of Obligations.

 
(a)           Notwithstanding anything to the contrary in this Agreement or any
Borrower's Loan Documents, subject to the terms and conditions of this
Agreement, each Grantor hereby agrees to pay the Indebtedness of each other
Grantor, as and when due.  Accordingly, the Indebtedness of each Grantor listed
in Exhibit A shall be the joint and several obligation of each Grantor, subject
to and in accordance with the terms of this Agreement.
 
(b)           While each Loan represents a separate and independent obligation
of each Grantor, whether direct or indirect, the Grantors acknowledge that, in
requesting the Lender to make the Loans, they intend:

 
Page 2

 
 
 
i.
that the Loans be treated as if they were a single, integrated indebtedness of
the Grantors, and

 
 
ii.
that the Total Property will secure to the Lender the payment and performance of
all of the Total Indebtedness, subject only to any limitations on the amounts
secured by any of the Mortgages as set forth in the Mortgages.

 
Accordingly, if any Grantor fails to pay fully, when due, any amount payable to
the Lender under this Agreement or any Loan Document, then the Lender may elect,
in its discretion, to treat that amount as being due and owing by the Grantors,
on a joint and several basis; may enforce its rights and remedies against and
collect such amounts from the Grantors on a joint and several basis; and may
recover such amounts from the value of each of the Properties, on a pro rata
basis or otherwise, as determined by the Lender in its discretion.  The Total
Property secures all Grantors' Total Indebtedness, without apportionment or
allocation of any Property or any portion of any Property (except that the Total
Indebtedness may be apportioned among the Properties for the sole and limited
purpose of determining the amount of transfer or recordation taxes or
documentary stamps required in connection with recordation of this Agreement and
the Mortgages).
 
3.           Intentionally Omitted.
 
4.           Events of Default.  Each of the following events shall constitute
an “Event of Default” under this Agreement:


 
(a)
a default or breach by any Grantor of any provision of this Agreement; and



 
(b)
any event or condition constituting an “Event of Default” under any Loan
Document.



5.           Cross-Default.  Any Event of Default under this Agreement shall
constitute an Event of Default under each respective Mortgage.


6.           Remedies.  Upon the occurrence of an Event of Default, Lender, in
its sole and absolute discretion, may exercise any or some or all of the
following remedies, in such order and at such times as Lender shall elect:


 
(a)
declare immediately due and payable the Indebtedness of any or all Borrowers;
and

 
 
(b)
exercise any or all of its rights and remedies under this Agreement, any Loan
Document or applicable law.

 
The Lender may exercise such remedies in one or more proceedings, whether
contemporaneous or consecutive or a combination of both, to be determined by
Lender in its sole discretion.  The Lender may enforce its rights against any
one or more Properties or portions of Properties, in such order and manner as it
may elect in its sole discretion.  The enforcement of any one Mortgage shall not
constitute an election of remedies, and shall not limit or preclude the
enforcement of any other Mortgage or Loan Document, through one or more
additional proceedings. The Lender may bring any action or proceeding, including
but not limited to judicial or non-judicial foreclosure proceedings, without
regard to the fact that one or more other proceedings may have been commenced
elsewhere with respect to the same Property or Properties or any portion of
them.  Each Grantor hereby unconditionally and irrevocably waives

 
Page 3

 

any rights it may have, now or in the future, whether at law or in equity, to
require the Lender to enforce or exercise any of its rights or remedies under
this Agreement, under any Mortgage, or under any other Loan Document in any
particular manner or order or in any particular state or county, or to apply the
proceeds of any foreclosure sale or sales in any particular manner or order.
 
No judgment obtained by Lender in any one or more enforcement proceedings shall
merge the related Indebtedness into that judgment, and all Total Indebtedness
which remains unpaid shall remain a continuing obligation of the
Grantors.  Notwithstanding any foreclosure of any Mortgage, the Grantors shall
remain bound under this Agreement.


7.           Application of Proceeds.  Proceeds of the enforcement or
foreclosure of any Mortgage shall be applied to the payment of the Total
Indebtedness (including prepayment premiums) in such order as Lender may
determine in Lender’s sole discretion.


8.           Adjustment of Obligations.  If the Total Indebtedness of any
Grantor, or any portion thereof, is subject to avoidance under any Fraudulent
Transfer Law, then the Total Indebtedness of that Grantor shall be limited to
the largest amount that would not be subject to avoidance as a fraudulent
transfer or conveyance under such Fraudulent Transfer Law.


At any time at Lender’s sole option, Lender may record among the applicable land
records a complete or partial termination of this Agreement evidencing Lender’s
election to treat this Agreement as null and void with respect to one or more or
all of the Properties (each a “Terminated Property” and collectively, the
“Terminated Properties”).  Each Grantor, as applicable, at Lender’s request,
must join in any such termination or partial termination, and each Grantor
hereby irrevocably appoints Lender as such Grantor’s agent and attorney-in-fact
to execute, deliver and record such termination or partial termination in such
Grantor’s name.  Following any such termination or partial termination of this
Agreement, Lender may enforce the Mortgages and other Loan Documents in
accordance with their respective terms as if this Agreement had never been
executed and delivered as to any Terminated Properties.


9.           Grantors' Rights of Subrogation, Etc.


(a)           Until the Total Indebtedness has been paid and performed in full
and the maximum period thereafter during which any payment to Lender with
respect to the Total Indebtedness could be deemed a preference under the United
States Bankruptcy Code has expired, each Grantor hereby waives any right of
subrogation, contribution, reimbursement or indemnity (whether contractual,
statutory, equitable, under common law or otherwise) and any other rights to
enforce any claims or remedies which it has now or may have in the future
against any other Grantor or any of the Properties or against any guarantor or
security for the Total Indebtedness.
 
(b)           If a Grantor's agreement under Subsection (a) is found by a court
of competent jurisdiction to be void or voidable for any reason, any such rights
a Grantor may have against another Grantor, any Properties or any guarantor or
security for the Total Indebtedness shall be subordinate to any rights the
Lender may have against the Grantors, such Properties, such guarantor or such
security.
 
(c)           Each Grantor understands that the exercise by Lender of certain
rights and remedies contained in any Mortgage may affect or eliminate any
Grantor’s right of subrogation against any or all of the other Grantors and that
such Grantor may therefore incur a partially or totally non-reimbursable
liability under this Agreement.  Nevertheless, each Grantor authorizes

 
Page 4

 

and empowers Lender, in Lender’s sole and absolute discretion, to exercise any
right or remedy, or any combination thereof, which may then be available.
 
10.           Subordination of Obligations Between Grantors.  Any indebtedness
or other obligation of a Grantor (a "Debtor Grantor") held by another Grantor (a
"Creditor Grantor") shall be subordinate to the rights of the Lender against
that Debtor Grantor.  If the Lender so requests at a time when an Event of
Default has occurred and is continuing, any Creditor Grantor shall enforce and
collect any such indebtedness or other obligation as trustee for the Lender and
shall pay over to the Lender any amount collected, on account of the Total
Indebtedness of the Debtor Grantor.


11.           Lender's Rights.  Each Grantor agrees that the Lender may, without
demand and at any time and from time to time and without the consent of, or
notice to, the Grantor, without incurring responsibility to the Grantor, and
without impairing or releasing the Total Indebtedness of any Grantor, upon or
without any terms or conditions and in whole or in part:
 
 
(a)
change the manner, place or terms of payment, or change or extend the time of
payment of, or renew, increase, accelerate or alter, any of the Indebtedness or
Total Indebtedness of any of the other Grantors, any security for such
Indebtedness or Total Indebtedness, or any liability incurred directly or
indirectly with respect to such Indebtedness or Total Indebtedness;

 
 
(b)
take and hold security for the payment of the Indebtedness or Total Indebtedness
of any of the other Grantors and sell, exchange, release, surrender, realize
upon or otherwise deal with in any manner and in any order any property pledged
or mortgaged to secure such Indebtedness or Total Indebtedness;

 
 
(c)
exercise or refrain from exercising any rights against any Grantor, or any
Properties;

 
 
(d)
release or substitute any one or more endorsers, guarantors, or other obligors
with respect to the Indebtedness or Total Indebtedness of any of the other
Grantors;

 
 
(e)
settle or compromise any of the Indebtedness or Total Indebtedness of any of the
other Grantors (including but not limited to obligations under this Agreement),
any security for such Indebtedness or Total Indebtedness or any liability
incurred directly or indirectly with respect to such Indebtedness or Total
Indebtedness, or subordinate the payment of all or any part of such Indebtedness
or Total Indebtedness to the payment of any liability (whether due or not) of
any other Grantor to its creditors other than the Lender;

 
 
(f)
apply any sums realized to any liability or liabilities of any other Grantor  or
guarantor to the Lender regardless of what liability or liabilities of the
Grantors or guarantor to the Lender remain unpaid; and

 
 
(g)
consent to or waive any breach by any other Grantor of, or any act, omission or
default by any other Grantor under, this Agreement or any of the Loan Documents.

 
12.           Indemnification.  The Grantors, jointly and severally, for
themselves, their personal representatives, successors and assigns, hereby
indemnify and hold harmless the Lender and each of the trustees named in the
Mortgages, as applicable, and their successors in the trust and the Lender and
its successors in interest in each of the Mortgages and their respective
controlling

 
Page 5

 

persons, directors, officers, agents, employees, contractors, subcontractors,
and the personal representatives, successors and assigns of each of them (all
hereinafter collectively referred to as the "Indemnitees") of and from any and
all claims, debts, demands, rights, liabilities, actions and causes of action of
whatsoever kind and nature, either direct or consequential, and all costs and
expenses arising out of or relating thereto (including attorneys’ fees) which
any person or entity has or may have against the Indemnitees, or any of them, on
account of, or because of, the failure to pay in full all transfer, mortgage,
recordation, documentary, or similar taxes, if any, or any portion thereof that
may be due because of the making of the Loans, execution, delivery or
recordation of any of the Mortgages and this Agreement or execution or delivery
of any guaranty or otherwise arising out of the loan transactions and all
interest, penalties and fines that may be or may become due.  The Indemnitees
may, at the cost of the Grantors, defend all claims made that are or may be
covered by this Agreement unless the Grantors retain counsel acceptable to the
Indemnitees.  This indemnification shall survive payment of each of the Loans
and release of any or all of the Mortgages and this Agreement.
 
13.           Waivers of Presentment, Marshalling, Certain Suretyship Defenses,
State Specific Provisions, etc.


(a)           With respect to its obligations under this Agreement each Grantor
waives presentment, demand, notice of dishonor, protest, notice of acceleration,
notice of intent to demand or accelerate payment or maturity, presentment for
payment, notice of nonpayment, grace, and diligence in collecting such
obligations (not including, however, notices and grace periods expressly
provided for in the Loan Documents).
 
(b)           Notwithstanding the existence of any other security interests in
any Property held by the Lender or by any other party, the Lender shall have the
right to determine in its discretion the order in which any or all of the
Properties or portions of any of the Properties shall be subjected to the
remedies provided in this Agreement and the Loan Documents or applicable
law.  The Lender shall have the right to determine in its discretion the order
in which any or all portions of the Total Indebtedness are satisfied from the
proceeds realized upon the exercise of such remedies.  Each Grantor hereby
unconditionally and irrevocably waives any and all right to require the
marshalling of assets or to require that any of the Properties or portions of
any of the Properties be sold in the inverse order of alienation or in parcels
or as an entirety in connection with the exercise of any such remedies.
 
(c)           STATE-SPECIFIC PROVISIONS:


(i)           It is the intention of Lender and each Grantor that each Grantor
be considered primarily and jointly and severally liable for the entire Total
Indebtedness as if each Grantor was the maker of each and every Note evidencing
the Total Indebtedness.   However, to the extent that, notwithstanding any
provisions of this Agreement to the contrary, if any Grantor may be deemed to be
a surety or guarantor with respect to any of the Loans made to the other
Grantors, then in such capacity:


(A)           The following provisions apply only to any Property located in the
State of Indiana:
 
 
As used herein, the terms "Attorneys' Fees and Costs" or “attorneys’ fees and
costs” or similar terms shall mean (i) fees and out-of-pocket costs of Lender's
and Loan Servicer's attorneys, as applicable, including costs of Lender's and
Loan Servicer's in-house counsel, support staff costs, costs of preparing for
litigation, computerized research, telephone and facsimile transmission
expenses, mileage, deposition costs, postage,


 
Page 6

 

 
duplicating, process service, videotaping and similar costs and expenses;
(ii) costs and fees of expert witnesses, including appraisers; and
(iii) investigatory fees.  Nothing in this clause is intended to limit the
nature or extent of any costs or expenses that may be recovered by Lender from
any Grantor deemed to be a surety or guarantor with respect to any of the Loans.



(B)           The following provisions apply only to any Property located in the
Commonwealth of Kentucky:
 
 
Solely for purposes of interpreting or determining a Grantor’s liability under
this Agreement, "Indebtedness" means the principal of, interest on, and all
other amounts due at any time under, each other Grantor’s Note or Mortgage, or
both, including prepayment premiums, late charges, default interest, and
advances as provided in Section 12 of each other Grantor’s Mortgage to protect
the security of such Mortgage, but expressly excludes any obligations of any
other Grantor under any other Loan Documents (including, without limitation, any
obligations under such other Loan Documents that are incorporated into, or
otherwise included in the obligations of any other Grantor under such Grantor’s
Note or Mortgage).  The instruments being guaranteed, within the meaning of
K.R.S. 371.065, are this Agreement, each other Grantor’s Note and each other
Grantor’s Mortgage, but only to the extent of the Total Indebtedness.



(C)           The following provisions apply only to any Property located in the
Commonwealth of Virginia:


 
If any Grantor is deemed to be a surety or guarantor with respect to any of the
Loans, such Grantor waives the benefit of the provisions of Sections 49-25 and
49-26 of the Code of Virginia (1950), as amended.



14.           Release Provisions.


(a)           During the “Prepayment Premium Period” (as that term is defined in
each of the Notes) prior to the securitization of the Loans, Lender will release
a Property from this Agreement and the lien created hereby only upon payment in
full of all of the Total Indebtedness.


(b)           During (i) the Prepayment Premium Period after the securitization
of the Loans, if the Loans are securitized after the “Cut-off Date,” (ii) the
“Window Period” or (iii) the “Defeasance Period” (as those terms are defined in
each Note), Lender will release a Property from this Agreement and the lien
created hereby only upon payment in full of all of the Total Indebtedness,
except as provided in subsections (d) and (e) below.


(c)           Borrower may not prepay all or any part of the Loans and Lender
will not release any Property during the “Lockout Period” (as that term is
defined in each Note).


(d)           During either the Prepayment Premium Period after the
securitization of the Loans or the Window Period, Lender will release the
applicable Property from the respective Security Instrument and this Agreement
upon the satisfaction of all of the following conditions; provided, however, the
applicable Borrower will not be released from liability pursuant to Section 18
of the applicable Mortgage arising out of conditions existing on or before the
Release (collectively, “Preexisting Conditions”), and any existing guarantor of
the Indebtedness allocated to the related Property (“Guarantor”) will not be
released from its obligations under the Guaranty executed concurrently with and
in connection with the applicable Mortgage to the extent such

 
Page 7

 

Guarantor guarantees the applicable Borrower’s obligations under Section 18 of
the applicable Mortgage arising out of Preexisting Conditions:


 
(i)
Lender has received from Borrower at least thirty (30) days' prior written
notice of the date proposed for such release (the “Release Date”).



 
(ii)
No Event of Default has occurred and no event or circumstance exists on the
Release Date which with the giving of notice or the passage of time or both
could constitute such an Event of Default.



 
(iii)
Borrower shall have paid to Lender in full all of the following:



 
(A)
The entire Indebtedness, including but not limited to principal, accrued and
unpaid interest and any prepayment premium.



 
(B)
A release price (the “Release Price”) equal to Twenty-Five percent (25%) of the
outstanding principal balance of the Indebtedness immediately prior to the
payment required in clause (A).  The Release Price will be applied by Lender on
a pro-rata basis as a prepayment of the Loans comprising the remaining Total
Indebtedness (each, a “Prepaid Loan”).



 
(C)
Any prepayment premiums due in connection with the partial prepayment of a
Prepaid Loan as a result of the application of the Release Price.



 
(D)
An administrative fee equal to $7,500 multiplied by the total number of
Properties that would remain as security for the remaining Total Indebtedness,
plus all of Lender's costs and expenses, including without limitation attorneys'
fees, in connection with the release of the Mortgaged Property.   The
administrative fee will be non-refundable and must accompany the written notice
of release.



 
(iv)
The Total Property that would remain as security for the remaining outstanding
Total Indebtedness must meet the following requirements: (A) an aggregate debt
service coverage ratio (DSCR) as of the Release Date of not less than the
greater of (x) 1:35:1 and (y) the DSCR of the Total Property prior to the
release; and (B) an aggregate loan to value ratio (LTV) as of the Release Date
of not more than the lesser of (x) seventy-five percent (75%) and (y) the LTV of
the Total Property prior to the release.   When calculating the DSCRs, Lender
shall apply a _30-year amortization to such calculation.  If any of the Loans
provides for a variable interest rate and the Note provides for a “Capped
Interest Rate”, in the calculating DSCRs, Lender shall use the applicable Capped
Interest Rate as the interest rate for such Loans.  If any of the Loans provides
for a variable interest rate and none of the Borrowers are required to maintain
in effect a third party interest rate cap, in the calculating DSCRs, Lender
shall use the applicable required strike rate or maximum index rate plus the
applicable “Margin” as the interest rate for the applicable Loans.  If any of
the Loans provides for a variable interest rate and the applicable Notes do not
provide for a “Capped Interest Rate” and none of the Borrowers are required to
maintain a third party interest rate cap, in the calculating DSCRs, Lender shall
use the interest rate in effect at the time of the calculation plus one (1)
percentage point (100 basis points) as the interest rate for such applicable
Loans.  The applicable Borrower shall


 
Page 8

 

 
provide Lender such financial statements and other information as Lender may
require to make the determinations hereunder, certified by the chief financial
officer of such Borrower as being true, correct and complete in all material
respects.  In addition, Lender, at such Borrower's expense, shall obtain MAI
appraisals of the Total Property in order to assist Lender in making the
determinations hereunder.



(e)           During the Defeasance Period, Lender will release the applicable
Property from the respective Security Instrument and this Agreement upon the
satisfaction of all of the following conditions; provided, however, the
applicable Borrower will not be released from liability pursuant to Section 18
of the applicable Mortgage arising out of Preexisting Conditions, and any
existing Guarantor will not be released from its obligations under the Guaranty
executed concurrently with and in connection with the applicable Mortgage to the
extent such Guarantor guarantees the applicable Borrower’s obligations under
Section 18 of the applicable Mortgage arising out of Preexisting Conditions:


 
(i)
Lender has received from Borrower at least thirty (30) days’, and not more than
sixty (60) days’, prior written notice of the Release Date.



 
(ii)
No Event of Default has occurred and no event or circumstance exists on the
Release Date which with the giving of notice or the passage of time or both
could constitute such an Event of Default.



 
(iii)
Borrower shall have paid to Lender in full an administrative fee equal to $7,500
multiplied by the total number of Properties that would remain as security for
the remaining Total Indebtedness, plus all of Lender's costs and expenses,
including without limitation attorneys' fees, in connection with the release of
the Mortgaged Property.   The administrative fee will be non-refundable and must
accompany the written notice of release.



 
(iv)
Except as modified or supplemented pursuant to this Section 14(d), the Borrower
for the applicable Property and each Borrower for the Properties that would
remain as security for the remaining Total Indebtedness shall comply in all
respects with Section 44 of its applicable Security Instrument.



 
(v)
Borrower shall deliver to Lender Defeasance Collateral that meets all
requirements of Section 44(g) of each applicable Security Instrument (A) to
defease the entire Loan for the Property being released, and (B) to partially
defease the outstanding principal balances of the Loans that will comprise the
remaining Total Indebtedness in a total amount equal to a release price (the
“Defeasance Release Price”) of twenty-five percent (25%) of the principal amount
of the Loan defeased under clause (A).  The Defeasance Release Price will be
applied on a pro-rata basis to the Loans comprising the remaining Total
Indebtedness.



 
(vi)
The Total Property that would remain as security for the remaining outstanding
Total Indebtedness must meet the following requirements: (A) an aggregate debt
service coverage ratio (DSCR) as of the Release Date of not less than the
greater of (x) 1:35:1 and (y) the DSCR of the Total Property prior to the
release; and (B) an aggregate loan to value ratio (LTV) as of the Release Date
of not more than the lesser of (x) seventy-five percent (75%) and (y) the LTV of
the Total Property prior to the release. When calculating the DSCRs, Lender
shall apply a 30-year amortization to such calculation.  If any of the Loans
provides for a variable


 
Page 9

 

 
interest rate and the Note provides for a “Capped Interest Rate”, in the
calculating DSCRs, Lender shall use the applicable Capped Interest Rate as the
interest rate for such Loans.  If any of the Loans provides for a variable
interest rate and none of the Borrowers are required to maintain in effect a
third party interest rate cap, in the calculating DSCRs, Lender shall use the
applicable required strike rate or maximum index rate plus the applicable
“Margin” as the interest rate for the applicable Loans.   If any of the Loans
provide for a variable interest rate and the applicable Notees do not provide
for a “Capped Interest Rate” and none of the Borrowers are required to maintain
a third party interest rate cap, in the calculating DSCRs, Lender shall use the
interest rate in effect at the time of the calculation plus one (1) percentage
point (100 basis points) as the interest rate for such applicable Loans.   The
applicable Borrower shall provide Lender such financial statements and other
information as Lender may require to make the determinations hereunder,
certified by the chief financial officer of such Borrower as being true, correct
and complete in all material respects.   In addition, Lender, at such Borrower’s
expense, shall obtain MAI appraisals of the Total Property in order to assist
Lender in making the determinations hereunder.



(f)           As a condition of any release under subsections (d) or (e) above,
Lender must receive an endorsement to the title insurance policy insuring each
Related Instrument redating the title insurance policy to the date of the
recording of the release and confirming that notwithstanding the specified
release, the applicable Related Instrument remains a first priority lien upon
the property to which the title insurance policy relates, subject only to the
exceptions to insurance originally contained in the title insurance policy and
any additional matters previously approved in writing by Lender together with
such endorsements as Lender may then require, including an updated aggregation
endorsement deleting the released Property from the list of covered properties.


15.           Obligations Absolute.  No invalidity, irregularity or
unenforceability of all or any part of the Total Indebtedness of any Grantor
shall affect, impair or be a defense to the recovery by the Lender of the
Indebtedness or Total Indebtedness of any other Grantor, and the liability of
each Grantor under this Agreement and the Loan Documents with respect to the
Indebtedness of each other Grantor shall be primary, absolute and unconditional
notwithstanding the occurrence of any event or the existence of any other
circumstances which might constitute a legal or equitable discharge of a surety
or guarantor for the Indebtedness of any other Grantor except payment and
performance in full of that other Grantor's Indebtedness.
 
16.           Limited-Recourse Liability.  Each Grantor’s personal liability
for the Total Indebtedness shall be limited as and to the same extent as set
forth in its Note.


17.           Notices.  All notices to each Grantor under this Agreement shall
be in writing and shall be given in the manner provided in that Grantor’s
Mortgage for notices to that Grantor All notices to the Lender by any Grantor
under this Agreement shall be in writing and shall be given in the manner
described in the Mortgage executed in connection with the Loan.


18.           Governing Law; Jurisdiction and Venue.  The parties intend that
the Lender will assign the Loans, the Mortgages and this Agreement to the
Federal Home Loan Mortgage Corporation, a congressionally-chartered
government-sponsored enterprise having its principal place of business in
McLean, Virginia.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.  Each of the Grantors
hereby submits to the in personam jurisdiction of any federal or state court in
(i) any state or jurisdiction in which any Property is located and (ii) the
Commonwealth of Virginia with respect to any proceeding arising out of or
relating to this Agreement.   Each of the Grantors irrevocably waives,

 
Page 10

 

to the fullest extent permitted under applicable law, any objections they may
now or hereafter have to the venue of any suit, action or proceeding brought in
any such court and any claim that the same has been brought in an inconvenient
forum.  Each of the Grantors acknowledge that they have each received material
and substantial consideration for the cross-collateralization of the Total
Property and that the foregoing venue provision is integral to the Lender's
realization of its rights hereunder.  Each of the Grantors further acknowledge
that it is not in a disparate bargaining position, that it is a commercial
enterprise, with sophisticated financial, legal and economic experience, and
that the venue selections contained herein are not unreasonable, unjust,
inconvenient or overreaching.


19.           Captions, Cross References and Exhibits.  The captions assigned to
provisions of this Agreement are for convenience only and shall be disregarded
in construing this Agreement.  Any reference in this Agreement to a “Section”, a
“Subsection” or an “Exhibit” shall, unless otherwise explicitly provided, be
construed as referring to a section of this Agreement, to a subsection of the
section of this Agreement in which the reference appears or to an Exhibit
attached to this Agreement.  All Exhibits referred to in this Agreement are
hereby incorporated by reference.


20.           Number and Gender.  Use of the singular in this Agreement includes
the plural, use of the plural includes the singular, and use of one gender
includes all other genders, as the context may require.


21.           Statutes and Regulations.  Any reference in this Agreement to a
statute or regulation shall include all amendments to and successors to such
statute or regulation, whether adopted before or after the date of this
Agreement.


22.           No Partnership.  This Agreement is not intended to, and shall not,
create a partnership or joint venture among the parties, and no party to this
Agreement shall have the power or authority to bind any other party except as
explicitly provided in this Agreement.


23.           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties and their respective heirs,
successors, and assigns.


24.           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity of any other provision, and all
other provisions shall remain in full force and effect.


25.           Entire Agreement.  This Agreement, together with the Note,
Mortgage and Loan Documents relating to each Loan, contains the entire agreement
among the parties as to the rights granted and the obligations assumed in this
Agreement.  To the extent this Agreement conflicts with the terms of other Loan
Documents, this Agreement will govern and control.
 
26.           Waiver; No Remedy Exclusive.  Any forbearance by a party to this
Agreement in exercising any right or remedy given under this Agreement or
existing at law or in equity shall not constitute a waiver of or preclude the
exercise of that or any other right or remedy.  Unless otherwise explicitly
provided, no remedy under this Agreement is intended to be exclusive of any
other available remedy, but each remedy shall be cumulative and shall be in
addition to other remedies given under this Agreement or existing at law or in
equity.


27.           Third Party Beneficiaries.  Neither any creditor of any party to
this Agreement, nor any other person, is intended to be a third party
beneficiary of this Agreement.

 
Page 11

 

28.           Course of Dealing.  No course of dealing among the parties to this
Agreement shall operate as a waiver of any rights of any party under this
Agreement.


29.           Further Assurances and Corrective Instruments.  To the extent
permitted by law, the parties shall, from time to time, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, such supplements
to this Agreement and such further instruments as Lender may reasonably require
for carrying out the intention of or facilitating the performance of this
Agreement.


30.           No Party Deemed Drafter.  No party shall be deemed the drafter of
this Agreement, and this Agreement shall not be construed against either party
as the drafter of the Agreement.


31.           Additional Rights Upon Default.  Notwithstanding anything to the
contrary contained herein or in the other Loan Documents, if an Event of Default
shall occur pursuant to Sections 22 (d) or (f) through (j) of the Mortgage for a
particular Property (a “Default Property”), then upon the applicable
Grantor causing a defeasance of the applicable Note, or a substitution of
collateral with respect to, or release of, the Default Property, all in
compliance with the applicable provisions of the Loan Documents, (1) such Event
of Default shall be deemed cured, (2) any related acceleration of the Loans
shall be rescinded, and (3) any other remedy relating to such Event of Default
shall cease to apply.  Such defeasance, substitution or release must occur, if
it is to occur at all pursuant to this Section 31, within 45 days after any
acceleration of one or more of the Loans.  Each Grantor agrees that during such
45 day period (unless the defeasance, release or substitution of collateral is
accomplished prior to the end of such 45 day period), Lender may commence any
remedy allowable under the Loan Documents, but may not cause the sale of any
Property and the transfer of title thereto to occur until after the end of such
45 day period.


32.           WAIVER OF TRIAL BY JURY.  EACH GRANTOR AND LENDER (A) COVENANTS
AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF
THIS AGREEMENT THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO
TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT
EXISTS NOW OR IN THE FUTURE.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF
COMPETENT LEGAL COUNSEL.


33.           Transfers of the Mortgaged Property or Interests in
Grantor.  Notwithstanding anything in this Agreement to the contrary, Grantor
will not seek to enforce Section 21(f) of the Mortgage at any time while this
Agreement remains in full force and effect.
 
34.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall constitute an original document and all of
which together shall constitute one agreement.


IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the day and year first written above.

 
Page 12

 

 
 
LENDER:
 
HOLLIDAY FENOGLIO FOWLER, L.P., a
    Texas limited partnership

 

  By:
Holliday GP Corp., a Delaware corporations, its
general partner

 

  By:
/s/ Patrick V. Kinlan   
Patrick V. Kinlan
Vice President




STATE OF         District of Columbia   
 
CITY/COUNTY OF _______________, to-wit:
 
The foregoing instrument was acknowledged before me in the above-stated
jurisdiction this   7th  day of December, 2009 by Patrick V. Kinlan who is Vice
President of Holliday GP Corp., a Delaware corporation, the general partner of
Holliday Fenoglio Fowler, L.P., a Texas limited partnership, for and on behalf
of the limited partnership.


 
       /s/ Laura L. Taylor      
                           Notary Public
My commission expires:     10/31/10    
 
Notary Registration No.    26431    



 
Page 13

 
 
 
 
GRANTORS:
 
NLP CASTLE CREEK, LLC, a Delaware limited
    liability company

 

  By:
NTS Realty Holdings Limited Partnership, a
Delaware limited partnership, its sole member

 

  By:
NTS Realty Capital, Inc., a Delaware
corporation, its managing general
partner

 

  By:
 /s/ Neil A. Mitchell   
Name: Neil A. Mitchell
Title: Sr Vice Pres

 

 
STATE OF     Kentucky     ,       Jefferson       County, ss:


On this  7th  day of  December , 2009, before me, the undersigned, a Notary
Public in and for said County, personally appeared  Neil A. Mitchell ,  Sr. Vice
Pres of NTS Realty Capital, Inc., a Delaware corporation, the managing general
partner of NTS Realty Holdings Limited Partnership, a Delaware limited
partnership, the sole member of NLP Castle Creek, LLC, a Delaware limited
liability company and acknowledged the execution of the foregoing instrument.
 
WITNESS my hand and official seal.
 
My Commission expires:   April 27, 2010


            /s/ Susan M. Howard     
                     Notary Public
 

 
Page 14

 
 


 
NLP LAKE CLEARWATER, LLC, a Delaware
        limited liability company

 

  By:
NTS Realty Holdings Limited Partnership, a
Delaware limited partnership, its sole member

 

  By:
NTS Realty Capital, Inc., a Delaware
corporation, its managing general
partner

 

  By:
 /s/ Neil A. Mitchell   
Name: Neil A. Mitchell
Title: Sr Vice Pres

 
 
 
STATE OF     Kentucky     ,       Jefferson       County, ss:


On this  7th  day of  December , 2009, before me, the undersigned, a Notary
Public in and for said County, personally appeared  Neil A. Mitchell ,  Sr. Vice
Pres of NTS Realty Capital, Inc., a Delaware corporation, the managing general
partner of NTS Realty Holdings Limited Partnership, a Delaware limited
partnership, the sole member of NLP Lake Clearwater, LLC, a Delaware limited
liability company and acknowledged the execution of the foregoing instrument.
 
WITNESS my hand and official seal.
 
My Commission expires:   April 27, 2010


            /s/ Susan M. Howard     
                     Notary Public

 
Page 15

 

 
 
NLP PARK PLACE, LLC, a Delaware limited
    liability company

 

  By:
NTS Realty Holdings Limited Partnership, a
Delaware limited partnership, its sole member

 

  By:
NTS Realty Capital, Inc., a Delaware
corporation, its managing general
partner

 

  By:
 /s/ Neil A. Mitchell   
Name: Neil A. Mitchell
Title: Sr Vice Pres

 




STATE OF     Kentucky     ,       Jefferson       County, ss:
 
The foregoing instument was acknowledged before me this  7th  day of  December ,
2009, by  Neil A. Mitchell ,  Sr. Vice Pres of NTS Realty Capital, Inc., a
Delaware corporation, the managing general partner of NTS Realty Holdings
Limited Partnership, a Delaware limited partnership, the sole member of NLP Park
Place, LLC, a Delaware limited liability company, for the purposes contained
therein.
 
    My Commission expires:   April 27, 2010    


            /s/ Susan M. Howard     
                     Notary Public
 
 
Page 16

 
 



 
NLP RICHLAND, LLC, a Delaware limited
    liability company

 

  By:
NTS Realty Holdings Limited Partnership, a
Delaware limited partnership, its sole member

 

  By:
NTS Realty Capital, Inc., a Delaware
corporation, its managing general
partner

 

  By:
 /s/ Neil A. Mitchell   
Name: Neil A. Mitchell
Title: Sr Vice Pres







STATE OF     Kentucky     ,       Jefferson       County, ss:
 
On this  7th  day of  December , 2009, before me personally appeared  Neil A.
Mitchell ,  Sr. Vice Pres of NTS Realty Capital, Inc., a Delaware corporation,
the managing general partner of NTS Realty Holdings Limited Partnership, a
Delaware limited partnership, the sole member of NLP Richland, LLC, a Delaware
limited liability company, to me known to be the person who executed the
foregoing instrument on behalf of said limited liability company, and
acknowledged the execution of the same to be the free act and deed of said
limited liability company.  Witness my hand and official seal.
 
My Commission expires:   April 27, 2010


            /s/ Susan M. Howard     
                     Notary Public

 
Page 17

 


 
NLP SWIFT CREEK, LLC, a Delaware limited
    liability company

 

  By:
NTS Realty Holdings Limited Partnership, a
Delaware limited partnership, its sole member

 

  By:
NTS Realty Capital, Inc., a Delaware
corporation, its managing general
partner

 

  By:
 /s/ Neil A. Mitchell   
Name: Neil A. Mitchell
Title: Sr Vice Pres









STATE OF      KENTUCKY    
 
CITY/COUNTY OF    JEFFERSON   , to-wit:
 
The foregoing instrument was acknowledged before me in the above-stated
jurisdiction this  7th  day of  December , 2009 by  Neil A. Mitchell  who
is  Sr. Vice Pres  of NTS Realty Capital, Inc., a Delaware corporation, the
managing general partner of NTS Realty Holdings Limited Partnership, a Delaware
limited partnership, the sole member of NLP Swift Creek, LLC, a Delaware limited
liability company, for and on behalf of the limited liability company.
 


            /s/ Susan M. Howard     
                     Notary Public
 
My Commission expires:   April 27, 2010



 
Page 18

 
 
 
 
NLP WHITWORTH, LLC, a Delaware limited
    liability company

 

  By:
NTS Realty Holdings Limited Partnership, a
Delaware limited partnership, its sole member

 

  By:
NTS Realty Capital, Inc., a Delaware
corporation, its managing general
partner

 

  By:
 /s/ Neil A. Mitchell   
Name: Neil A. Mitchell
Title: Sr Vice Pres

 


STATE OF     Kentucky     ,       Jefferson       County, ss:


On this  7th  day of  December , 2009, before me personally appeared  Neil A.
Mitchell ,  Sr. Vice Pres  of NTS Realty Capital, Inc., a Delaware corporation,
the managing general partner of NTS Realty Holdings Limited Partnership, a
Delaware limited partnership, the sole member of NLP Whitworth, LLC, a Delaware
limited liability company, to me known to be the person who executed the
foregoing instrument on behalf of said limited liability company, and
acknowledged the execution of the same to be the free act and deed of said
limited liability company.  Witness my hand and official seal.
 
 
My Commission expires:   April 27, 2010
 
            /s/ Susan M. Howard     
                     Notary Public

                  

 
Page 19

 

 
 
NLP WILLOW LAKE, LLC, a Delaware limited
    liability company

 

  By:
NTS Realty Holdings Limited Partnership, a
Delaware limited partnership, its sole member

 

  By:
NTS Realty Capital, Inc., a Delaware
corporation, its managing general
partner

 

  By:
 /s/ Neil A. Mitchell   
Name: Neil A. Mitchell
Title: Sr Vice Pres

 

STATE OF     Kentucky     ,       Jefferson       County, ss:

On this  7th   day of  December , 2009, before me, the undersigned, a Notary
Public in and for said County, personally appeared  Neil A. Mitchell ,  Sr. Vice
Pres  of NTS Realty Capital, Inc., a Delaware corporation, the managing general
partner of NTS Realty Holdings Limited Partnership, a Delaware limited
partnership, the sole member of NLP Willow Lake, LLC, a Delaware limited
liability company and acknowledged the execution of the foregoing instrument.
 
WITNESS my hand and official seal.
 
My Commission expires:   April 27, 2010
 
            /s/ Susan M. Howard     
                     Notary Public

 
Page 20

 
 
 
 
NLP WILLOWS, LLC, a Delaware limited
    liability company

 

  By:
NTS Realty Holdings Limited Partnership, a
Delaware limited partnership, its sole member

 

  By:
NTS Realty Capital, Inc., a Delaware
corporation, its managing general
partner

 

  By:
 /s/ Neil A. Mitchell   
Name: Neil A. Mitchell
Title: Sr Vice Pres

 




STATE OF     Kentucky     ,       Jefferson       County, ss:
 
The foregoing instrument was acknowledged before me this  7th  day of  December
, 2009, by  Neil A. Mitchell ,  Sr. Vice Pres  of NTS Realty Capital, Inc., a
Delaware corporation, the managing general partner of NTS Realty Holdings
Limited Partnership, a Delaware limited partnership, the sole member of NLP
Willows, LLC, a Delaware limited liability company, for the purposes contained
therein.
 
    My Commission expires:   April 27, 2010   
 
            /s/ Susan M. Howard     
                            Notary Public

 
Page 21

 

EXHIBIT A


GRANTORS/BORROWERS, LOAN NUMBERS AND LOAN AMOUNTS




Borrower
 
Loan
Number
Original
Loan Amount
NLP Park Place, LLC
534381243 $ 30,625,000        
NLP Willows, LLC
534381219 $ 17,920,000        
NLP Willow Lake, LLC
534381200 $ 10,945,000        
NLP Castle Creek, LLC
534381227 $ 13,895,000        
NLP Lake Clearwater, LLC
534381235 $ 11,390,000        
NLP Swift Creek, LLC
534381278 $ 16,845,000        
NLP Richland, LLC
534381251 $ 27,000,000        
NLP Whitworth, LLC
534381286 $ 27,675,000

 



 
Page 22

 

EXHIBIT B


DESCRIPTION OF  MORTGAGED PROPERTIES




Borrower
Property Name
Location
NLP Park Place, LLC
Park Place
Lexington, KY
     
NLP Willows, LLC
Willows of Plainview
Louisville, KY
     
NLP Willow Lake, LLC
Willow Lake
Indianapolis, IN
     
NLP Castle Creek, LLC
Castle Creek
Indianapolis, IN
     
NLP Lake Clearwater, LLC
Lake Clearwater
Indianapolis, IN
     
NLP Swift Creek, LLC
The Grove Swift Creek
Midlothian, VA
     
NLP Richland, LLC
The Grove Richland
Nashville, TN
     
NLP Whitworth, LLC
The Grove Whitworth
 
Nashville, TN



 
See Schedule B-1 to B-8 to Exhibit B for legal descriptions
Page 23


